Title: To George Washington from Brigadier General Anthony Wayne, 5 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Paramus [N.J.]5th Novr 1779 12. OClock
          Dear General
        
        I have been favored with yours of yesterday within this half hour—& shall keep a watchful eye on the Enemy—altho’ I am Confident that no move whatever had taken place—unless in the Night—the night before last as my Guards were posted at every

look out from Wihoaks opposite New York, as far up the River as Tapon with constant partrole’s from one post to an other, so that a Single person could not move unobserved.
        I wrote your Excellency yesterday from New-bridge, giving an acct of our foraging at Bergen, Wihoak, &ca—I have nothing new to Communicate—but have ground to belive that if any Considerable move had taken place I should have been Informed of it.
        We have been totally destitute of Salt & Rum for Eight days, Indeed we had but a very limited supply of the last Article for three months past—I wrote to the Commissary General on the Occation but have not yet recd an Answer, or any Supplies except a few Barrels of flour—was it not for the Supplies we procured by our late forage, we should have experienced great difficulty in keeping the Troops together, as we were totally destitute of every kind of Provisions—thro’ the Neglect or Incapacity of the Commissary lately Appointed to this Corps.
        I have sent the Quarter Masters to Morristown & Other Posts—After Provisions; but can not procure any, as the Stores are exausted.
        Will your Excellency be so Obliging as to direct the Commissary at West Point to forward a Supply by Stoney Point the soonest Possible, fresh beef we have a Redundancy of—for which we are beholden to the good Nature of the British. I am Your Excellency’s Most Obt & very Hume Sert
        
          Anty Wayne
        
      